Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 in the reply filed on 16 September 2021 is acknowledged. Claims 13-16 and 29 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "substantially" and “about” in claims 2-4 and 6 are relative terms which renders the claim indefinite.  The terms "substantially" and “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 18, the limitation “a reflective material for reflecting a beam of radiation from the infrared spectrum, and combinations thereof” is indefinite. It is unclear what is encompassed by the combinations and what materials are being referenced within the infrared spectrum.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyagi (US 6,104,853).
Regarding claims 1-2, 9 and 23, Miyagi discloses a device for directing radiation emitted by a laser source through a hand piece to an oral treatment area, the device comprising: a disposable tube (1, Col. 11, lines 1-3, “disposable”) attachable to an outlet (3/2) of the handpiece; and an optical element (4a) disposed in the tube for modifying at least one of a profile or a direction of radiation emitted from the tube (Col. 7, line 60- col. 8 line 20, “the cylindrical chip 4a as shown in FIG. 3a is used for uniformly  irradiating a laser light to a diseased part”); (claim 2) wherein the optical element comprises a substantially cylindrical lens (4a is substantially cylindrical); (Claim 9) wherein the disposable tube comprises an opening (at 1b) at a distal end for emitting the radiation from the tube; (claim 23) a system for dental or surgical treatment of oral tissue, the system comprising: a laser source (Col. 7, line 60- col. 8 line 20, “laser light” as the laser light would come from a laser source); a hand piece (3, is functionally capable of being grasped by a hand and is therefore a handpiece under broadest reasonable interpretation) and a device for directing radiation emitted by the laser source through the handpiece to an oral treatment area, the device comprising: a disposable tube (1, col. 11, lines 1-3) attached to the handpiece (3); and an optical element (4a) disposed in the tube for modifying at least one of a profile or a direction of the radiation emitted from the tube.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagi (US 6,104,853) in view of Hienrich (US 2014/0134568).
Regarding claim 3, Miyagi discloses the claimed invention substantially as claimed as set forth above.
MIyagi fail(s) to teach wherein the substantially cylindrical lens comprises a lens fabricated from zinc sulfide (ZNs, gallium lanthanum sulfide glass , or chalcogenide glass ( note the steps of fabrication are not being taught as such is product by process, only that the resultant structure of the lens is made from one of the three materials.).
However, Heinrich teaches a lens ([0019], ‘window …a lens”, which is chalcogenide glass).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Miyagi, by requiring wherein the substantially cylindrical lens comprises a lens fabricated from chalcogenide glass, as taught by Miyagi, for the purpose of using a glass which can withstand the heat of the laser.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi (US 6,104,853) in view of Hienrich (US 2014/0134568), futher in view of Paamand (US 2018/0333205).
Regarding claims 4-8, Miyagi/Hienrich discloses the claimed invention substantially as claimed as set forth above.

However, Paamand discloses lenses in FIGS. 4 and 9 with a concave (FIG. 4) and convex (FIG. 9. [0041], “convex”) which converge at focal points and have different fan angles of the light while Paamand fails to teach exactly 45 degrees , however, [0054];[0057] of Paamand teaches changing the radii of curvature of the lens changes the diverging angle of light and a person of ordinary skill in the art would appreciate that the ranges of curvature of the lens can vary the angle of spread of the light beam and as a result the position of the working laser as such is a result effective variable of the amount of curve of the respective surfaces as a smaller or larger curve would change width of fan angle, a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Miyagi/Hienrich, by requiring (claim 4) wherein the substantially cylindrical lens comprises a convex surface; (claim 5) wherein the convex surface causes the radiation to converge towards a focal point from the convex surface and to diverge radially at a fan angle from the focal point; (claim 6) wherein the fan angle is up to about 45 degrees; (claim 7) wherein the substantially cylindrical lens comprises a concave surface; (claim 8) wherein the concave surface causes the radiation to diverge radially at a fan angle from the concave surface, as taught by Paamand, for the purpose of altering the light to fit the desired treatment area of the patient.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagi (US 6,104,853) in view of Dewit (US 9,040,131).
Regarding claim 10, Miyagi discloses the claimed invention substantially as claimed as set forth above
Miyagi teaches a disposable tube and an opening but fail(s) to teach at least one opening along a sidewall of the tube for directing radiation radially.
However, Dewit teaches a laser tool in FIGS 1-4 with a radial window (12) for directing radiation radially .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Miyagi, by requiring at least one opening along a sidewall of the tube for directing radiation radially, as taught by Dewit, for the purpose of directing the radiation at a desired target area on the side of a mouth.
Claims 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi (US 6,104,853) in view of Jones (US 20050080404).
  Regarding claims 11-12 and 17-18, Miyagi discloses the claimed invention substantially as claimed as set forth above.
Miyagi fail(s) to teach (claim 11) wherein the optical element comprises at least one reflective surface; (claim 12) wherein the reflective surface comprises a planar surface; (claim 17) wherein the reflective surface comprises a substrate coated with a metallic material; (claim 18) wherein the metallic material is selected from the group consisting of gold, silver, copper, a reflective material for reflecting a beam of radiation from the infrared spectrum, and combinations thereof.
However, Jones teaches a dental laser with a reflective element 17 which can be a flat structure ([0025]) and comprise a substrate coated with a metallic material which is gold ([0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DREW S FOLGMANN/               Examiner, Art Unit 3772     

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772
9/30/2021